AO450 (NVD Rev. 2/18) Judgment in a Civil Case




                                  UNITED STATES DISTRICT COURT
                                                 DISTRICT OF NEVADA


Diane Sena,
                                                       JUDGMENT IN A CIVIL CASE FOR ATTORNEY'S FEES
                                Plaintiff,
         v.                                            Case Number: 2:16-cv-00896-APG-GWF
Commissioner of Social Security,


                                 Defendant.


         Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and
         the jury has rendered its verdict.

         Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
         or heard and a decision has been rendered.

         Decision by Court. This action came for consideration before the Court. The issues have been
         considered and a decision has been rendered.

         IT IS ORDERED AND ADJUDGED
         that Plaintiff Diane Sena's attorneys, the Law Offices of Lawrence D. Rohlfing, are awarded attorney's
         fees pursuant to 42 U.S.C. § 406(b) in the amount of $26,300.00.
         IT IS FURTHER ORDERED that the Law Offices of Lawrence D. Rohlfing shall reimburse plaintiff
         Diane Sena the amount of $4,300.00 for EAJA fees previously paid by the Commissioner.




         9/9/2019
         ____________________                                 DEBRA K. KEMPI
         Date                                                Clerk



                                                              /s/ M. Reyes
                                                             Deputy Clerk
